Citation Nr: 0523650	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1941 to October 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision of the Denver Department of Veterans 
Affairs (VA) Regional Office (RO), which reduced the rating 
for lumbosacral spine arthritis from 30 to 20 percent, and 
reduced the rating for bilateral hand arthritis from 10 to 
zero percent (a January 2001 decision had notified the 
veteran of the proposed reductions).  The issue of the 
propriety in the reduction of the rating for bilateral hand 
arthritis to zero percent is not before the Board, as the RO 
restored the 10 percent rating for said disability (i.e., a 
separate 10 percent rating for each hand) in November 2001.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This 
case was previously before the Board in October 2003, when it 
was remanded for further development.  In March 2004, the 
veteran and his spouse appeared for a personal hearing before 
a hearing officer at the RO.  The case was again before the 
Board in August 2004, when the Board granted the veteran's 
motion to advance his appeal on the Board's docket.  The 
Board issued a decision in August 2004 which denied the 
appeal as to the propriety in the reduction of the rating for 
lumbosacral spine arthritis to 20 percent, and remanded the 
issue of entitlement to a current rating in excess of 20 
percent for lumbosacral spine arthritis for still further 
development.  The Board's August 2004 denial of the appeal as 
to the propriety in the reduction of the rating for 
lumbosacral spine arthritis to 20 percent is final.  


FINDINGS OF FACT

The veteran's service connected low back disability is 
manifested by no more than moderate limitation of motion, 
characteristic pain, and some muscle spasm; there is no 
objective evidence of severe limitation of motion, severe 
lumbosacral strain, severe disc disease, or incapacitating 
episodes of disc disease totaling at least four weeks but 
less than six weeks in the last 12 months; neurologic 
symptoms warranting a separate rating are not shown; forward 
flexion of the thoracolumbar spine to only 30 degrees or less 
is not shown; and ankylosis of the thoracolumbar spine is not 
shown.  
CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5292, 5293, 5295 (in effect prior to  September 
23, 2002); Code 5293 ( in effect from September 23, 2002 
through September 25, 2003); Codes 5237, 5242, 5243 
(effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  Regulations implementing the 
VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice in February, August, and 
December 2004 correspondence from the RO, and in supplemental 
statements of the case (SSOCs) issued in May 2004 and June 
2005.  Although he was provided the appropriate and adequate 
notice/information subsequent to the RO decision appealed, he 
is not prejudiced by any notice timing defect.  He was 
notified (in the April 2001 decision, in a November 2001 
statement of the case (SOC), in the February, August, and 
December 2004 correspondence, and in SSOCs issued in May 2004 
and June 2005) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the February, August, and December 2004 
correspondence, and the May 2004 and June 2005 SSOCs, 
informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claim.  The case was reviewed de novo 
subsequent to the notice, and the veteran has had ample 
opportunity to respond.  Consequently, he is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, the April 2001 decision, the 
SOC, and the May 2004 and June 2005 SSOCs informed the 
veteran of what the evidence showed.  He was advised by the 
February, August, and December 2004 correspondence, and the 
May 2004 and June 2005 SSOCs, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The November 2001 
SOC, the February, August, and December 2004 correspondence, 
and the May 2004 and June 2005 SSOCs advised him of what the 
evidence must show to establish entitlement to an increased 
rating for lumbosacral spine arthritis (and the May 2004 and 
June 2005 SSOCs advised the veteran of the revisions in the 
criteria for rating disc disease and spine disability); and 
those documents advised the veteran of what information or 
evidence VA needed from him.  The RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to tell VA "[i]f there is any other 
evidence or information that you think will support your 
claim," and to send to VA "any evidence in your possession 
that pertains to your claim."  See December 15, 2004 letter.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in October 2003 and August 2004.  The 
development, to include a VA examination, has been completed 
and the additional evidence was considered by the RO.  A 
Decision Review Officer reviewed the claim de novo.  (See May 
2004 SSOC).  VA has obtained all identified records that 
could be obtained.  Evidentiary development is complete to 
the extent possible.  VA's duties to notify and assist are 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Background

Historically, in a June 1946 rating decision the RO granted 
service connection for back arthritis, rated 10 percent, 
after VA examination in May 1946 showed diagnosis of 
"Arthritis (Infectious), Type infection not determined."  
Notably, the record is entirely negative for any indication 
that the veteran ever sustained a lumbar spine fracture.  

VA examination in November 1949 resulted in diagnosis of 
chronic lumbosacral back strain.  X-rays of the lumbar spine 
showed that the vertebrae appeared to have normal contour and 
texture.  On VA examination in November 1952, the examiner 
noted that X-rays of the back on a prior VA examination were 
negative for arthritic changes, and current X-rays were 
likewise negative for any evidence of bone or joint pathology 
of the spine.  The diagnosis was arthralgia, subjective, 
involving multiple joints, with arthritis not found.  

The RO received the veteran's claim for a rating in excess of 
10 percent for lumbosacral arthritis in August 1999.  An 
August 1999 VA outpatient record shows complaints of back and 
shoulder pain.  On examination, the veteran's low back area 
was nontender, it had a full range of motion, and there was 
no paravertebral muscle tenderness.  The diagnosis was 
probable diffuse degenerative joint disease.  X-rays showed 
lumbar scoliosis, and a compression deformity at the body of 
L1.  Ventral osteophytosis was observed throughout the lumbar 
spine, and there was disc space narrowing at all levels.  The 
impression was lumbar spine spondylosis.  

On VA examination in October 1999 the veteran recounted a 
long history of low back pain and "arthritis."  He 
complained of longstanding chronic low back pain, 
fatigability, and weakness.  Examination revealed that he 
experienced pain on all ranges of motion.  There was mild to 
moderate easy fatigability to resisted flexion and extension 
of the lumbar spine.  Contemporaneous X-rays were compared 
with the August 1999 X-rays, and showed unchanged mild 
scoliosis and moderate osteophytes at multiple levels.  There 
was mild disk space narrowing throughout the spine, and the 
impression was unchanged spondylosis.  The diagnosis was 
degenerative joint disease of the lumbosacral spine.  

The veteran's spouse furnished a letter wherein she noted 
that there had been no improvement in his service-connected 
lumbar spine disability, and that he continued to experience 
pain and suffering that "he endures all the time."  VA 
outpatient records dated from August 1999 to September 2001 
reveal treatment the veteran received for numerous health 
problems.  The records are essentially devoid of specific 
findings regarding the lumbar spine, but they do show 
diagnoses of degenerative joint disease and arthritis that 
were treated via range of motion exercises, acetaminophen as 
needed, and capsaicin creme.  

At the March 2004 hearing, the veteran reported that his VA 
outpatient treatment consisted mainly of physical therapy and 
medication, primarily Tylenol.  He complained of back 
stiffness and pain every morning (rated at "7" on a scale 
of 1 to 10), of difficulty standing after sitting, and of 
back pain while he sleeps.  Stretching exercises he learned 
through VA outpatient therapy helped alleviate the stiffness.  
He tried to walk approximately 30-35 minutes every day, after 
which he experienced a shooting pain that radiated through 
his left hip to his left leg.  He did not use a back brace, 
and had never been hospitalized (or had surgery) due to low 
back pain.  He testified that he used a home traction machine 
for 15 minutes every other day.  He recalled a flare-up of 
low back pain at least two years earlier that lasted 
approximately three weeks, during which he spent much time in 
bed.  The veteran also testified that his stamina was 
diminished inasmuch as he tires quickly doing simple chores 
around his home.  The veteran's spouse also testified that 
his sleep is interrupted several times nightly due to his low 
back pain, and that he often had to stop and rest when they 
went on walks together.  

In a December 2004 letter, the veteran further described his 
symptoms, reporting that he has pain in the lower and upper 
back areas, and in his neck, hips, and legs (with the pain 
worse in the left leg).  He reported that at times he is 
"practically immobile" for a week or more.  He reiterated 
that his low back symptoms very much hinder his everyday 
activities as well as his sleep.  

On VA examination in May 2005, the veteran complained of low 
back pain in the midline that at times radiated down the left 
leg.  He denied numbness and weakness in either leg, and he 
denied bowel and/or bladder difficulties.  The examiner noted 
that he had been treated conservatively through VA outpatient 
treatment, and anti-inflammatory medication and physical 
therapy had proved only mild temporary relief.  The examiner 
noted that he had seen the veteran previously, and the 
symptoms reported on the current examination were "slightly 
worse this year than on previous years."  It was noted that 
the veteran does not use a cane for ambulation (although he 
uses a cane for orientation at times as he is legally blind 
due to macular degeneration).  The lumbar spine arthritis 
affects his activities of daily living in that he has 
decreased ability to bend, lift, and carry.  The veteran 
complained of increased low back pain with increased use, and 
worsening of the pain when bending, lifting, or carrying.  He 
also described some fatigability and weakness.  He denied any 
hospitalizations for back pain, and he denied incapacitating 
episodes of low back pain over the prior 12 months.  Range of 
motion of the lumbar spine was to 65 degrees on flexion and 
to 20 degrees on extension.  Lateral bending was to 15 
degrees to the right and to 20 degrees to the left, and 
rotation was to 20 degrees bilaterally.  There was mild loss 
of lumbar lordosis, as well as mild paralumbar spasm and 
tenderness.  There was mildly increased pain with resisted 
motion.  There was mild incoordination in the veteran's 
motion, which was seen particularly near full extension where 
there was increased pain with resisted motion.  There was 
mild weakness in flexion and extension of the lumbar spine to 
repetitive testing.  Lower extremity motor and sensory reflex 
examination was within normal limits.  There were normal 
reflexes at the knees and ankles, which were symmetric +2.  
The veteran had normal sensation to light touch at the L2-S1 
distribution, bilaterally.  There was normal motor function 
in all major groups of both lower extremities bilaterally.  
X-rays of the lumbar spine showed a moderate anterior wedge 
compression fracture at L1, mild disc disease at L3-4 and 
possibly at L5-S1.  The diagnosis was lumbar spondylosis with 
arthritis.  The examiner explained that he "would assign 
[the veteran] an additional 5-degree range of motion loss for 
Deluca issues," and he expressly opined that the severity of 
the veteran's lumbar spine disability is moderate.  

VA outpatient records dated through May 2005 reveal further 
treatment the veteran received, again for numerous disorders.  
The records are essentially devoid of specific findings 
regarding the lumbar spine, but they show diagnoses of left 
medial ischial spine tenderness, some tenderness near the 
trochanteric bursa, and tenderness (minimal)at the sacroiliac 
joint.  Treatment for the various musculoskeletal disorders 
remained conservative with stretching exercises and pain 
medication as needed.  



Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In essence, the veteran alleges that symptoms of his service 
connected low back disability are sufficiently severe to 
warrant an increased rating.  

The veteran's service connected disability includes (and may 
be rated as) arthritis, disc disease, and strain.  Arthritis, 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis, Code 5003, established by X-ray 
findings will be rated on the basis of limitation of motion 
of the appropriate diagnostic codes for the specific joint or 
joints involved.  As a result, the veteran's lumbosacral 
spine arthritis has been rated under 38 C.F.R. § 4.71a, Code 
5292 (limitation of motion of the lumbar spine).  Under this 
code, severe limitation of lumbar spine motion warrants a 40 
percent rating, moderate limitation of lumbar spine motion 
warrants a 20 percent rating, and slight limitation of lumbar 
spine motion warrants a 10 percent rating.  Although higher 
ratings are provided under Codes 5242, 5286 and 5289 for 
ankylosis of the spine, ankylosis is neither diagnosed, nor 
shown.  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The veteran's low back disability may also be rated under 
38 C.F.R. § 4.71a, Code 5295, which provides for the 
evaluation of lumbosacral strain.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  

The disability may also be rated under Code 5293 
(intervertebral disc syndrome).  Under this code, pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurrent 
attacks and intermittent relief warrants a 40 percent rating 
and moderate intervertebral disc syndrome with recurring 
attacks warrants a 20 percent rating.  VA's Schedule for 
Rating Disabilities has been revised with respect to the 
regulations pertaining to intervertebral disc syndrome, 
effective September 23, 2002.  Since this appeal was pending 
a the time the applicable regulation was amended, the veteran 
is entitled to consideration of the new criteria from their 
effective date.  See VAOPGCPREC 3-2000 (2000).  
According to the revised criteria which became effective on 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or a combination, under § 4.25, of separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever results in the higher evaluation.  
38 C.F.R. § 4.71a, Code 5293 (effective September 23, 2002).  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Note 1 
following Code 5293 (effective September 23, 2002).  Since 
the record does not reflect any incapacitating episodes (as 
defined) and since the veteran specifically denied having any 
incapacitating episodes in the past year on VA examination in 
May 2005, rating the disability based on incapacitating 
episodes would not be appropriate (and certainly not to the 
veteran's benefit).

The criteria for rating disabilities of the spine were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003, include Code 5243, which 
provides that intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  See 38  
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of  
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent rating requires 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent of height.  A 20 percent rating 
requires thoracolumbar spine forward flexion greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as  
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent  
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R.  § 
4.71a.  For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, normal 
extension is zero to 30 degrees, normal left and right 
lateral flexion are zero to 30 degrees, and normal left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See Note (2) following  the General Rating Formula. 

The Board finds that the veteran's service-connected lumbar 
spine disability is most appropriately rated under Code 5295.  
The veteran's primary symptoms now are limitation of motion, 
pain/painful motion, and some muscle spasm of paralumbar 
musculature, and these are reflected in Code 5295 (which was 
in effect when the claim began).  VA examination (in May 
2005) found no abnormalities of the veteran's posture or 
gait.  Although the evidence indicates the veteran has a 
history of recurrent lower back pain if he sits or walks for 
an extended period of time, VA examinations have been 
negative for numbness or tingling in the low back.  Marked 
limitation of forward bending is not shown, nor are there 
abnormal mobility on forced motion, positive Goldthwaite's 
sign, or any other characteristics of severe lumbosacral 
strain.  Consequently, a rating in excess of 20 percent under 
Code 5295 is not warranted. 

Looking to alternative criteria for rating the low back 
disability, clearly, range of motion of the veteran's 
lumbosacral spine is limited.  In May 2005, low back range of 
motion was to 65 degrees on flexion, to 20 degrees on 
extension, to 15 degrees on right lateral bending and to 20 
degrees on left lateral bending.  Rotation was to 20 degrees, 
bilaterally.  Range of motion of the lumbar spine was limited 
by pain, for which the examiner reported that "an additional 
5-degree range of motion loss" was warranted.  The Board 
concludes that no more than moderate limitation of motion has 
been demonstrated on the VA examinations outlined above; and 
indeed, the May 2005 VA physician expressly opined that "the 
severity of [the veteran's] lumbar spine disability is 
moderate."  Notable as well is that the medical examinations 
throughout the recent history of the veteran's lumbar spine 
disability reflect only a history of "some" fatigability 
and weakness.  Because the range of motion of the veteran's 
low back cannot be fairly characterized as severe, a 40 
percent rating under Code 5292 is also not warranted.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain on the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain 
plays in the rating decision.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  Here, the VA examiner in May 2005 opined 
that he would assign an additional 5 degrees of motion loss 
based on "DeLuca" issues; this is the only competent 
evidence expressly accounting for function loss due to pain, 
on use.  Even with the additional 5 degrees of motion loss 
considered, the criteria for the next higher, 40 percent 
rating, under Code 5292 are not met, i.e., severe limitation 
of lumbar spine motion is not shown..

Although the evidence includes the veteran's subjective 
reports of chronic low back pain and pain on motion, the 
Board finds that the objective medical findings fall short of 
demonstrating severe degenerative disc disease with recurring 
attacks and only intermittent relief.  While the veteran has 
degenerative disc disease, there is no evidence of findings 
suggestive of a severe disc disability.  On examination in 
May 2005, neurological studies were essentially normal.  
Consequently, a 40 percent rating under the "old" Code 5293 
is not warranted.  

As has been noted, effective September 23, 2002, disc disease 
may be rated based on incapacitating episodes.  Here, such 
episodes are not shown (or even alleged).  Likewise, there is 
no objective evidence of neurologic symptoms warranting 
separate ratings (to be combined with the ratings for 
orthopedic symptoms).  

Under the revisions in the rating criteria effective 
September 26, 2003, and the General Rating Formula for 
Diseases and Injuries of the Spine, which must be considered 
from their effective date, the next higher, 40 percent, 
rating is warranted where there is limitation of flexion to 
30 degrees (with or without pain) or ankylosis of the 
thoracolumbar spine.  Here, examination of the veteran in May 
2005 revealed flexion to 65 degrees; and ankylosis has never 
been diagnosed.  

The statements and testimony of the veteran and his spouse 
describing the symptoms of his lumbosacral spine arthritis 
are competent evidence to the extent that they can describe 
what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  Here, the disability picture 
objectively presented is not one consistent with the degree 
of severity needed to meet the schedular criteria for the 
next higher, 40 percent, rating under any potentially 
applicable criteria.  The preponderance of the evidence is 
against this claim, and it must be denied.  


ORDER

A rating in excess of 20 percent for the veteran's service 
connected low back disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


